EXHIBIT 10.24

 

FEI

5350 NE Dawson Creek Drive

Hillsboro, OR 97124

Phone: 503-726-7500, Fax: 503-726-7509

 

Benjamin,

 

This is confirmation of the offer that we discussed earlier today. The contents
of this offer are an outline of terms and are subject to more complete
agreements and documents described in this letter.

 

The arrangements for your employment would be:

 

·                  Position: Executive Vice President, reporting to Don Kania.
You would also be designated as an executive officer of FEl,

 

·                  Base pay of $310k annualized rate (paid at least monthly and
consistent with the local payroll schedule). For clarity: you will paid in Sing
Dollars; this does not include a 131h month annual wage supplement, which is
sometimes the case in Singapore.

 

·                  Targeted annual incentive compensation of 60% of base-pay at
100% of targeted payout (initially $186k)

 

·                  This is paid out under the company’s existing management
incentive compensation plan as established by the compensation committee.
Payments are based upon company and individual performance; I can provide you
with more details on that if you need them. Your participation would be
effective upon date of hire and pro-rated from your start of employment.

 

·                  Further, to provide you bonus income protection for the year
2007 until you begin FEI employment: From January 1s1 2007 until your start date
of employment, you will be provided an amount of money equal to a payment of 1x
of your targeted annual bonus, applicable for that period of time (I.e., from
1/1/2007, until your start date with FEI, later in 2007).

 

·                  However, FEI will not pay for any lost bonus if bonus is
otherwise paid for any period starting from 1/1/2007 until you commence
employment. This means you can’t receive over-lapping bonuses for the same time
period from your current employer and from FEI.

·                  In the event you leave FEI voluntarily prior to one year of
employment, you are obligated to repay this in full.

·                  In the event you are terminated from FEI “without cause” no
repayment would be required.

 

·                  Special Hiring Bonus on $100,000, payable soon after you
commence FEI employment. You agree that you will repay this amount in the event
you leave FEI Voluntarily prior to two years of employment. That repayment would
be 100% if were to leave prior to one full year of employment, 50% if you leave
between one year and two years of employment, and no repayment after two years
of employment. However, should you be terminated from FEI “without cause” no
repayment would be required.

 

·                  FEI will provide you a “Living Allowance” amount in Singapore
of $11 Ok USD per year, which is for a combination of housing, educational
assistance, and transport. However, each of these components will require
appropriate documentation about these expenses, with the total not to exceed the
$110k amount, with payments to be made on a monthly basis. A part of this amount
will be a transport allowance of $2,700 per month for which reimbursement
documentation will not be required.

 

·                  Your pay amount is being established and will be computed on
an on-going basis in USD, but will be converted to Sing Dollars at the rate
applicable at the time of hire, and then again periodically re-computed per the
Company’s applicable accounting policies concerning recalculation of exchange
rates, This same methodology will be used for other areas where USD is quoted in
this letter, although actual payments will be in SGD.

 

·                  RSU’s: 60,000 RSU’s, which vest over four years in equal
annual installments, beginning with start date. Price established upon start
date,

 

·                  Severance: In the event you are terminated from FEI “without
cause” within the first four years of employment, you will receive a severance
amount of one year of base-pay and an additional amount equivalent to one year
of your “Living Allowance” as described above.

 

·                  Change-of-Control: In the event there is a
“Change-of-Control” involving the Company the benefits below will apply.

 

--------------------------------------------------------------------------------


 

The change-of-control benefit will be subject to a “double trigger”, which means
that there must be a change of control in company ownership, plus your position
must be significantly altered in order for a change-of-control event to have
occurred. “Significantly altered” could mean termination or it could be your
being asked to assume a job of significantly decreased responsibility.

 

The Change-of-Control Agreement will provide:

 

·                  One year of base-pay,

·                  One year of targeted annual bonus,

·                  One year of continued vesting on any equity grants.

 

As mentioned earlier, we will provide:

 

·                  Indemnification of non-compete claims, should that situation
occur, provided that you have not breached your obligations to FEI not to use
proprietary information acquired from a prior employer.

·                  Three weeks (15 days) of vacation time per year.

 

Additional components of this offer: Subsequent to your eventual termination
from FEl employment, you will be subject to a one year non-solicitation
obligation, plus you will be subject to a one year non-compete obligation. Also
you will be required to enter into our standard forms of agreement and policies
concerning protection of FEl proprietary information, assignment of inventions
and protection of confidential information.

 

I also must point out that employment at FEI is mutually “at will” and either
you or FEI may terminate your employment for any reason or no reason at all at
any time (however, in compliance with the terms stated above). We will work
together to agree upon a mutually acceptable date for your employment to
commence.

 

FEI is prepared to wait up to six months, should that be necessary, from the
date of your resignation, for you to begin FEI employment. Of course, this
presumes you will be promptly tendering your resignation from your current
employer.

 

Benjamin, as we’ve previously mentioned, we would very much like to have you be
part of the executive team of FEI. We believe you can have a large impact on our
company, and your opportunity to build a business and realize personal benefit
is significant.

 

We look forward to hearing back from you, confirming your plans to join FEI. If
you have any questions, please let Don Kania or me know.

 

Best Regards,

 

/s/ Jim Higgs

 

Jim Higgs

 

Sr. Vice President, Human Resources

 

 

 

My below signature confirms my acceptance of the above offer:

 

 

 

 

/s/ Benjamin Loh, May 6, 2007

 

 

Benjamin Loh / date

 

 

--------------------------------------------------------------------------------